DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 15-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-12 are unclear because it is uncertain what the antecedent basis is for “controlling” in each claim.  For the purposes of examination, it will be interpreted as if it read “controlling the thickness of the liquid film” instead in both claims, since that is the only explicit antecedent basis.  Additionally, claim 11 appears to require performing every one of the options as well as (separately) their combination, which is at the very least duplicative, but more so suggests applicant intended to require only performing one of the options, and so creates uncertainty as to the metes and the bounds of the claim.  
When listing alternative options in a claim, the examiner would like to encourage applicant to consider using conventional "Markush" language to increase the clarity of the claims.
A Markush-type claim recites alternatives in a format such as “wherein controlling the thickness of the liquid film further includes one selected from the group consisting of controlling the spreading of the liquid, controlling the evaporation of the liquid, controlling the rate of liquid delivery, and a combination thereof.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925). See MPEP § 2173.05(h). See also MPEP 803.02.
Claim 13 recites the limitation "the electrospray capillary tip” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, it will be interpreted as if it read “the electrospray system includes an electrospray capillary tip” instead.  Correction is required.
Claims 15-17 each recite the limitation "the structure” in line 1.  There is insufficient antecedent basis for this limitation in the claims.  Specifically, claim 1, from which these claims each depend recites a “first structure” and a “second structure”, so it is unclear which one of these the claims are referring to, or if it is referring to some other structure entirely. Correction is required.
Claim 19 is confusing, due to a lack of antecedent basis for the “ground electrode” element and unclear relationship between the limitations.    For the purposes of examination, it will be interpreted as if it read “The method of claim 1, further comprising: applying an electric field of about 500V/mm to 1500V/mm relative to a ground electrode of the electrospray system in order to induce electrospray” instead.  Correction is required.
	
Allowable Subject Matter
Claims 1-10, 14, 18, and 20 are allowed. 
The current prior art of record does not fairly teach or suggest the method of independent claim 1.  It does not fairly teach or suggest using electrospray to spray and deposit a liquid phase film on a substrate in a vacuum and in that vacuum exposing a first area of the liquid film to an electron beam in order to produce the effect of interacting with the liquid to form a first structure or produce the effect of etching with an liquid containing an acid in order to form a second structure.
The closest prior art of record is Randolph (RSC Adv., 2013, 3, 20016), which uses capillary flow to dispense (not spray) a single droplet of liquid on a substrate and uses an electron beam to form a structure in the droplet with a capillary tube inserted in the droplet.  However, it does not fairly teach or suggest electrospraying a liquid film on the substrate.
The closest other prior art of record is Gamero-Castano (US 20110290639).  It teaches electrospraying droplets at a substrate in a vacuum such that in order to form structures by etching the substrate (abstract).  However, it does not include a liquid with an acid or form a liquid layer on the substrate or use an electron beam to etch the material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712